DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alden US Patent Pub. 2021/0330476A1.
	Regarding claims 1, 13 and 14, Alden discloses an impactor and an implant (see Figures 4A-4C) comprising a first end (see figure below); a second end (see figure below); a body (see figure below) extending between the first end and the second end; a first impacting surface (see figure below) disposed at the first end; a second impacting surface (see figure below) disposed adjacent to the second end; and an interface (210) disposed at the second end, the interface configured to engage an implant (see Figures 12 and 13), wherein the first impacting surface (102) is configured to direct a first impacting force (see figure below) along the body of the inserter in a first direction, and wherein the second impacting surface is configured to direct a second impacting force (see figure below) along the body in a second direction that is different from the first direction.
	Regarding claim 2, see figure below.
	Regarding claims 3 and 4, see figure below.
	Regarding claim 5, see figure below for the handle.
	Regarding the implant (claims 6, 8), the device is capable in being used in a humerus implant.
	Regarding claims 7, see figure below for the peg.
	Regarding claims 9 and 10, see Figs. 12 and 13. showing the elongated stem, the metaphysis portion and the diaphysis portion.  The stem is capable of extending into the diaphysis of the humerus.
	Regarding claim 11, see interface in element 190 in Fig. 13.
	Regarding claims 12 and 16, see figure below and second embodiment in Fig. 19 disclosing the peg. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alden US Patent Pub. 2021/0330476A1 in view of Jaumard US Patent Pub. 2018/0028249A1.
Alden discloses the invention substantially as claimed.  However, Alden does not disclose a method of implanting a humeral implant.
Jaumard discloses an impactor-extractor tool capable of being used in an humeral implantation (see paragraph 29) or being used in a hip implantation (see paragraph 30) for the purpose of having one tool that can be used in a multitude of implantation applications.
It would have been obvious to one ordinary skill in the art to modify the impactor-extractor instrument of the Alden reference with the disclosure of the Jaumard reference disclosing the capability of the Jaumard instrument of being used in both a humeral implantation and a femoral implantation in order to use the same tool in a multitude of implantation applications.
	Regarding claim 13, the claim is similar to claim 1 and adding the steps of resecting and forming a recess. 
	Regarding claim 15, see Figs. 12 and 13 showing the connection between the tool and the implant.
	Regarding claim 16, see Figures 12, 13 and 19.
	Regarding claim 17, see figure below.5B.
	Regarding claim 19, see paragraph 0026 of the Jaumard reference.
	Regarding claim 20, it is inherent to have an articulating head connected to the taper head (200) of the intramedular implant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/13/22